FILED
                             NOT FOR PUBLICATION                             MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOGINDER SINGH,                                  Nos. 07-73865
                                                       08-71951
               Petitioner,
                                                  Agency No. A095-584-627
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        PREGERSON, LEAVY, and RAWLINSON, Circuit Judges.

        In these consolidated petitions for review, Joginder Singh, a native and

citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”)

orders denying his motion to reopen and his motion to reconsider. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen or reconsider and review de novo due process claims based on

ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petitions for review.

       The BIA did not abuse its discretion in denying Singh’s motion to reopen

because he failed to establish prejudice. See Rojas-Garcia v. Ashcroft, 339 F.3d
814, 826 (9th Cir. 2003) (to prevail on an ineffective assistance of counsel claim,

petitioner must demonstrate prejudice).

       The BIA acted within its discretion when it denied Singh’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s August 21, 2007, decision denying reopening. See 8 C.F.R. § 1003.2(b)(1).

       PETITIONS FOR REVIEW DENIED.




NHY/Research                              2                                    08-71951